 Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.64 Filed 06/27/19 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

PHILLIP C. ROGERS,                           Case No. 1:19-cv-289

             Plaintiff,

v.                                           Hon. Paul L. Maloney

RUSHMORE MARKETING                           DEFENDANT’S BRIEF IN
SERVICES, LLC                                SUPPORT OF ITS MOTION TO
D/B/A TEXT4MMJ,                              DISMISS
MICHAEL LEE KIEFFER, and
HELEN MARGARET FITZGERALD,

            Defendants.
_____________________________________/

Phillip C. Rogers (P34356)                   Steven W. Dulan (P54914)

                                             THE LAW OFFICES OF
                                             STEVEN W. DULAN, PLC

Attorney for Plaintiff                       Attorney for Defendants
6140 28th St. SE, Suite 115                  1750 E Grand River Ave, Suite 101
Grand Rapids, MI 49546                       East Lansing, MI 48823
Ph. (616)776-1176                            Ph. (517) 333-7132
                                             Fax (517)333-1691




                                         1
Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.65 Filed 06/27/19 Page 2 of 7




             DEFENDANTS’ BRIEF IN SUPPORT OF MOTION TO DISMISS

        Defendant Rushmore Marketing LLC (hereinafter “Rushmore”) is a Limited Liability

Company organized in the State of Colorado, with its principal place of business and registered

office located at 4324 S. Eagle Cir, Aurora, CO 80015. Rushmore is engaged in the marketing

business and provides marketing services. Defendants Helen Margaret Fitzgerald and Michael

Lee Kieffer are members of Rushmore Marketing LLC.

   I.      The Plaintiff failed to join an indispensable party, Elevated Dreams Collective,

           under Federal Rules of Civil Procedure 19.

   Plaintiff has failed to join one or more required parties in the lawsuit pursuant to Federal

Rules of Civil Procedure 12(b)(6), (7) and 19(a)(1)(B)(ii). Plaintiff has failed to join the entity to

which Plaintiff alleges Defendants provided marketing services to, Elevated Dreams Collective

(hereinafter “Elevated Dreams”). Further, Plaintiff knew of the existence of Elevated Dreams

and alleges a business relationship between Elevated Dreams and Defendants, as asserted in

Paragraph 9 of his Complaint. There is nothing alleged in Plaintiff’s complaint, assuming

arguendo that the allegations are true, that shows any action that could not have been performed

by Elevated Dreams rather than Rushmore. Such entities are required to be joined pursuant to

Federal Rules of Civil Procedure 12(b)(6)(7) and 19(a)(1)(B)(ii).

   In order to determine that there has been a failure to join a necessary party, the court must

first determine “whether a person is necessary to the action.” Soberay Mach. & Equip. Co. v.

MRF Ltd., 181 F.3d 759, 763-64 (6th Cir. 1999). Under Rule 19(a), a party is necessary when (1)

it is subject to service of process and (2) “in that person's absence, the court cannot accord

complete relief,” or when the person has a legal interest at issue in the case and “disposing of the

                                                  2
Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.66 Filed 06/27/19 Page 3 of 7




action in the person's absence may ... leave an existing party subject to a substantial risk of

incurring double ... or otherwise inconsistent obligations....” Fed. R. Civ. P. 19(a); see Keewenaw

Bay Indian Comm. v. Michigan, 11 F.3d 1341, 1345 (6th Cir. 1993).

   This inquiry “stresses the desirability of joining those persons [without whom relief] would

be partial or ‘hollow’ rather than complete .... The interests [include] that of the public in

avoiding repeated lawsuits on the same essential subject matter.” Fed. R. Civ. P. 19 Committee

Note, 1966 amend. (West 2008).

   As outlined above Elevated Dreams should have been named in this action. Without joining

Elevated Dreams this Court will be unable to accord complete relief and Defendants may be left

open to otherwise inconsistent obligations.

   Once a party is determined to be necessary, the court must next decide if it is indispensable

under Rule 19(b). “[T]here is no prescribed formula for determining whether a party is

indispensable....” Soberay Mach. & Equip. Co., 181 F.3d at 765; Keewenaw Bay Indian Comm.,

11 F.3d at 1346. Under Rule 19(b), a court considers “four factors: 1) to what extent a judgment

rendered in the person's absence might prejudice ... those already parties; 2) the extent to which

the prejudice can be lessened or avoided; 3)whether a judgment rendered in the person's absence

will be adequate; and 4) whether the plaintiff will have an adequate remedy if the action is

dismissed for nonjoinder.” Soberay Mach. & Equip. Co., 181 F.3d at 764.

   Here, each factor weighs in favor of holding that this case cannot proceed. Any judgment

against Defendants would be prejudicial. This prejudice can be readily avoided by joining

Elevated Dreams to the litigation in the appropriate forum. Lastly, Plaintiff has an adequate

remedy if his claims are dismissed. This can be accomplished by allowing the Plaintiff to refile


                                                  3
Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.67 Filed 06/27/19 Page 4 of 7




the case in the proper venue, naming all the proper parties. Here, the absent necessary party is

indispensable. Therefore, Defendants request an Order that those entities be joined in this action

if they are subject to jurisdiction of this Court. If those entities are not subject to the jurisdiction

of this Court, Defendants request that this lawsuit be dismissed.

    II.     Plaintiff failed to state a claim upon which relief can be granted.

    As the Supreme Court held in Bell Atlantic Corp. v. Twombly 550 U.S. 544, 570 (2007), a

complaint must be dismissed pursuant to Rule 12(b)(6) for failure to state a claim upon which

relief can be granted if the complaint does not plead “enough facts to state a claim to relief that is

plausible on its face.” Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, “a plaintiff’s

obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555.

    Plaintiff’s complaint arises under the Telephone Consumer Protection Act (“TCPA”) U.S.C.

42 § 227, which prohibits using a “automatic telephone dialing system” [ATDS] which has the

capacity to “to store or produce telephone numbers to be called, using a random or sequential

number generator” and which can dial such numbers to “make any call . . . to any telephone

number assigned to a . . . cellular telephone service.” 42 U.S.C. § 227(a)-(b)(1)(iii). However,

Plaintiff fails to allege sufficient facts to support his claim, by failing to demonstrate that text

messages he received had any indication that they originated from an ATDS. On numerous

occasions federal courts have found that allegations merely stating that a defendant used an

ATDS are insufficient to state a claim under the TCPA, because such allegations are a mere

formulaic recitation of the elements of a TCPA claim. Aikens v. Synchrony Financial d/b/a

Synchrony Bank, NO. 15-10058, 2015 WL 5818911 at 2. See also Trumper v. GE Capital
                                                    4
Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.68 Filed 06/27/19 Page 5 of 7




Retail Bank, No. 2:14-cv-01211-WJMMF, 2014 WL 7652994 (D.N.J. July 7, 2014) (granting

dismissal with prejudice of amended complaint where plaintiff made “only conclusory

allegations that GE placed calls using an automatic telephone dialing system or an artificial or

prerecorded voice”).

    While Plaintiff did provide the content and time of day of the calls, nothing that Plaintiff

provided demonstrates the use of an ATDS. Instead, the variety of numbers the messages were

sent from, the different locations mentioned in the Complaint, and the variety of the content in

the messages points to the conclusion that an ATDS was not used. Contrary to Plaintiff’s

assertions the nature of the messages actually show that they were sent with voluntary human

intervention.

    Furthermore, the portion of the 2015 FCC Ruling relied on by Plaintiff has since been set

aside by ACA Int'l v. FCC, 885 F.3d 687, 691 (D.C. Cir. 2018). The ACA International court

concluded that, “the Commission's failure . . . requires setting aside . . . its treatment of

reassigned numbers more generally.” Id. at 708. In Sandusky Wellness Center, LLC v. ASD

Specialty Healthcare, Inc., 863 F.3d 460, 467 (6th Cir. 2017) (citing Peck v. Cingular Wireless,

LLC, 535 F.3d 1053, 1057 (9th Cir. 2008) ) the Sixth Circuit recognized that “[o]nce the

Multidistrict Litigation Panel assigned petitions challenging the Solicited Fax Rule to the D.C.

Circuit, that court became “the sole forum for addressing ... the validity of the FCC’s rule[ ].” Id.

(internal citations omitted). The Eastern District of Michigan held in Gary v. TrueBlue, Inc., 346

F. Supp. 3d 1040, 1043 (E.D. Mich. 2018) that “In short, because of the D.C. Circuit's holding in

ACA International, this Court need not defer to the FCC's understanding … under the TCPA.”

See also Keyes v. Ocwen Loan Servicing, LLC, No. 17-cv-11492, 2018 WL 3914707, at *6 (E.D.

Mich. Aug. 16, 2018) (holding this Court need not defer to the FCC's declarations regarding the

                                                   5
Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.69 Filed 06/27/19 Page 6 of 7




capacity and functions of an automatic telephone dialing system). The same analysis applies in

this pending action.

   Plaintiff failed to allege sufficient facts to conclude that Defendants took any actions required

to initiate or otherwise place a call or send a text message. In the portion of the FCC’s 2015

Ruling that was not set aside by ACA International the FCC cited their 2013 Ruling stating that:

       “We find persuasive the logic in our DISH Declaratory Ruling analysis
       that “a person or entity ‘initiates’ a telephone call when it takes the steps
       necessary to physically place a telephone call, and generally does not
       include persons or entities, such as third-party retailers, that might merely
       have some role, however minor, in the causal chain that results in the
       making of a telephone call.” We find that a person who dials the number
       of the called party or the number of a collect calling service provider in
       order to reach the called party, rather than the collect calling service
       provider who simply connects the call, “makes” the call for purposes
       of the TCPA. 30 FCC Rcd. 7961 (F.C.C.), 30 F.C.C.R. 7961, 62
       Communications Reg. (P&F) 1539, 2015 WL 4387780, at 15.
       (internal citation omitted); see also id. at 7983-7984 (holding maker of
       cloud based texting app did not make or initiate a call when an app user
       sends a message).”

   Plaintiff also requested that damages be awarded to him pursuant to 47 U.S.C § 227(b)3

which provides that “[i]f the court finds that the defendant willfully or knowingly violated this

subsection or the regulations prescribed under this subsection, the court may, in its discretion,

increase the amount of the award to an amount equal to not more than 3 times the amount

available under subparagraph (B) of this paragraph.” In Duchene v. Onstar, No. 15-13337, 2016

WL 3997031 at 7 the Eastern District of Michigan held that a “willful or knowing violation of

TCPA requires that Plaintiff has to plead that Defendant was made aware of/notified that

Plaintiff did not consent to calls from Defendant.” In this matter Plaintiff has completely failed to

allege that Defendants made a willful or knowing violation of TCPA.

For the foregoing reasons, Plaintiff has failed to state a claim for which relief can be granted.


                                                  6
Case 1:19-cv-00289-PLM-RSK ECF No. 18, PageID.70 Filed 06/27/19 Page 7 of 7




                                         CONCLUSION

       For the reasons set forth above, this civil action should be DISMISSED for Plaintiff’s

failure to state a claim and failure to join an indispensable party as required under FRCP 19.

                                                     Respectfully submitted,


Dated: 6/27/19                                               /s/ Steven W. Dulan________
                                                             Steven W. Dulan (P54914)
                                                             The Law Offices of Steven W. Dulan
                                                             1750 E. Grand River., Ste 100
                                                             East Lansing, MI 48823
                                                             swdulan@stevenwdulan.com




                                                 7
